NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JERRY SHIPMAN,
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2523
                                         )
NATIONSTAR MORTGAGE, LLC,                )
d/b/a CHAMPION MORTGAGE                  )
COMPANY,                                 )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Polk
County; Gerald P. Hill, II, Judge.

Jerry Shipman, pro se.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and
Celia C. Falzone of Akerman LLP,
Jacksonville, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and KHOUZAM, JJ., Concur.